Title: 1771. Wednesday June 5th.
From: Adams, John
To: 


       Rode to the Spring, drank and plunged. Dipped but once. Sky cloudy.
       Activity and Industry, care, and Oeconomy, are not the Characteristicks of this Family. Green was to set out upon a Journey to Providence to day to get Stores &c. and Stock for Trade, but he lounged and loitered away, hour after Hour till 9 O Clock before he mounted. The Cow, whose Titts strutt with Milk, is unmilked till 9 O Clock. My Horse would stand by the Head Hour after Hour if I did not put him out my self, tho I call upon the father and the Sons to put him out.
       Looking into a little Closet in my Chamber this Morning I found a pretty Collection of Books, the Preceptor, Douglass’s History, Paradise lost, the musical Miscellany in two Volumes, the Life of the Czar, Peter the great &c.
       I laid hold of the 2d Volume of the Preceptor, and began to read the Elements of Logick, and considered the four fold Division of the Subject, simple Apprehension, or Perception, Judgment or Intuition, Reasoning, and Method. This little Compendium of Logick, I admired at Colledge. I read it over and over. I recommended it to others, particularly to my Chum David Wyer, and I took the Pains to read a great Part of it to him and with him.
       By simple Apprehension or Perception we get Ideas, by Sensation and by Reflection, the Ideas we get are Simple, &c.
       Mem.—I hope I shall not forget to purchase these Preceptors, and to make my Sons transcribe this Treatise on Logick entirely with their own Hands, in fair Characters, as soon as they can write, in order to imprint it on their Memories. Nor would it hurt my Daughter to do the same. I have a great Opinion of the Exercise of transcribing, in Youth.
       About 11. O Clock arrived, Dr. McKinstry of Taunton and spoke for Lodgings for himself and Colborn Barrell and his Wife.—It is not you? Is it? says he.—Persons in your Way are subject to a certain weak Muscle and lax Fibre, which occasions Glooms to plague you. But the Spring will brace you.—I Joy and rejoice at his Arrival. I shall have Opportunity to examine him about this mineral, medicinal Water.
       I have spent this day in sauntering about, down in the Pasture to see my Horse, and over the fields in the Neighbourhood. Took my Horse after noon and rode away East, a rugged rocky Road, to take View of the Lands about the Town—and went to the Spring. 30 People have been there to day, they say. The Halt, the Lame, the vapoury, hypochondriac, scrophulous, &c. all resort here. Met Dr. McKinstry at the Spring. We mounted our Horses together, and turned away the Western Road toward Somers to see the Improvements, that I saw Yesterday from the Mountain by the Spring, and returned, to our Lodgings.—The Dr. I find is a very learned Man. He said that the Roman Empire came to its Destruction as soon as the People got set against the Nobles and Commons as they are now in England, and they went on Quarrelling, till one Brutus carried all before him and enslaved em all.—Caesar, you mean Dr.—No I think it was Brutus, want it?—Thus We see the Dr. is very Book learnt. And when we were drinking Tea, I said, 500 Years hence there would be a great Number of Empires in America, independent of Europe and of each other.—Oh says he I have no Idea that the World will stand so long—not half 500 Years. The World is to conform to the Jewish Calculations, every seventh day was to be a day of Rest, every 7th Year was to be a Jubilee, and the 7th. Thousand Years will be a Thousand Years of Rest and Jubilee—no Wars, no fightings, and there is but about 230 wanting to compleat the 6000 Years. Till that Time, there will be more furious Warrs than ever.
       Thus I find I shall have in the Dr. a fund of Entertainment. He is superficial enough, and conceited enough, and enthusiastical enough to entertain.
      